902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Arthur Edward WILLIAMSON, Jr., Defendant-Appellant.
No. 89-5403.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 15, 1990.Decided April 24, 1990.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joe F. Anderson, Jr., District Judge.  (CR No. 88-439-01)
Allen B. Burnside, Assistant Public Defender, Columbia, S.C., for appellant.
David Calhoun Stephens, Office of the United States Attorney, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Arthur Edward Williamson, Jr., appeals from the sentence imposed pursuant to his guilty plea to two counts of being a felon in possession of a firearm, in violation of 18 U.S.C. Sec. 922(g)(1).  The plea agreement was under Fed.R.Crim.P. 11(e)(1)(C) and called for a binding sentence of consecutive five year sentences on each of the counts.  His attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), indicating that, in his view, there are no meritorious issues to appeal.  Williamson has filed an informal brief arguing, among other things, that the district court (1) erred in not excluding from the presentence report references that he intended to shoot another individual, (2) erred in calculating a sentence under the guidelines, and (3) erred in accepting a sentencing guideline computation based upon a specific offense characteristic of attempted murder.*   In accordance with Anders, we have examined the entire record, including the presentence report and the sentencing guideline calculation.  Finding no merit in the claims presented and no other error upon review of the record, we affirm the judgment of conviction and the sentence.


2
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A, counsel has the obligation to advise Williamson, in writing, of his right to petition the United States Supreme Court for a writ of certiorari and if Williamson so desires, to prepare the necessary papers.  We dispense with oral argument because the facts and legal arguments are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


3
AFFIRMED.



*
 The Government has moved for leave to dispense with the filing of appellee's brief and for summary affirmance.  Williamson has filed pro se motions in opposition to the Government's motion for summary affirmance and for appointment of different counsel.  In view of our disposition in this case the Government's motion is granted and Williamson's pro se motions are denied